Citation Nr: 1127366	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected major depressive disorder prior to July 8, 2008, and a rating in excess of 50 percent thereafter.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.

3.  Entitlement to an effective date prior to November 21, 2008, for the award of service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By a December 2006 rating decision, the RO, in pertinent part, confirmed and continued the 30 percent rating for the Veteran's service-connected major depressive disorder, and found that new and material evidence had not been received to reopen the claim of service connection for a back disorder.  By a May 2009 rating decision, the RO established service connection for headaches as secondary to service-connected major depressive disorder, effective November 21, 2008.

The RO increased the assigned rating for the Veteran's major depressive disorder to 50 percent, effective July 8, 2008, as part of an April 2009 Supplemental Statement of the Case.  However, this case remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  At the time of the Veteran's Board hearing, she submitted additional evidence consisting of a statement from her daughter with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.  The Board further observes that, since the issuance of the September 2010 Supplemental Statement of the Case, additional VA treatment records dated in October 2010 have been received without a waiver of AOJ consideration.  However, such records do not pertain to the issues on appeal and, therefore, are not relevant.

The issues of entitlement to a rating in excess of 30 percent for service-connected headaches and entitlement to service connection for sleep apnea have been raised by the record in a September 2010, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an increased rating for service-connected major depressive disorder was received by VA on September 6, 2005.

2.  For the period prior to July 8, 2008, the Veteran's service-connected major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

3.  For the entire appeal period, the record fails to reflect that the Veteran's service-connected major depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

4.  The record reflects that the Veteran's initial claim of entitlement to service connection for headaches was received by VA on September 6, 2005, and that she has consistently pursued this case since that time.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a 50 percent rating, but no higher, for the Veteran's service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for an effective date of September 6, 2005, for the award of service connection for headaches are met.  38 U.S.C.A. §§ 5103, 5103A, 5017, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for headaches claim is on appeal from the rating decision that established service connection for such disability and assigned the effective date.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claim, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in November 2005 and June 2006, both of which were clearly sent prior to the December 2006 rating decision that initially adjudicated the appellate claim.  She was also sent additional notification via letters dated in April 2009 and December 2009, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate her current appellate claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran has been provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her appellate claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist the Veteran in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records as well as records from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the November 2010 Board hearing.  Nothing indicates the she has identified the existence of any other relevant evidence that has not been obtained or requested.  

With respect to the November 2010 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised her of the elements necessary to substantiate her current appellate claims.  Moreover, the testimony of the Veteran, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  The AVLJ did ask questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Relevant to the Veteran's increased rating claim, the Board also notes that the Veteran was afforded VA medical examinations in November 2006 and March 2010 which included findings as to the symptomatology of her service-connected major depressive disorder that are consistent with the treatment records and relevant rating criteria.  No inaccuracies of prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.

Additionally, in regard to the earlier effective date claim, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for her service-connected major depressive disorder.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9434 provides that major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In regard to the period prior to July 8, 2008, the Board notes that the Veteran's service-connected major depressive disorder has consistently resulted in symptoms of anxiety, depressed mood, and sleep disorder.  However, such symptomatology is associated with the criteria for a 30 percent rating.  As such, this symptomatology in and of itself does not warrant a rating in excess thereof.  The Board must still determine whether such symptomatology results in occupational and social impairment to the extent necessary for a higher rating.

The Board acknowledges that the all compensable evaluations under the schedular criteria for psychiatric disorders include some degree of occupational and social impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent prior to July 8, 2008.

Here, a thorough review of the evidence reflects that, prior to July 8, 2008, the Veteran's service-connected major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintain effective work and social relationships.  This finding is supported, in part, by the Veteran's own anecdotal evidence regarding increasing difficulties performing her job due to her depression.  Moreover, this anecdotal evidence is supported by the treatment records on file which contain multiple references to lack of energy and difficulty concentrating at work due to her service-connected major depressive disorder as well as the November 2010 statement from the Veteran's daughter.

Also of importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores she has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the record reflects that the Veteran has predominantly been assigned GAF scores from the 30 to 50 range during the period prior to July 8, 2008.  For example, records reflect she was assigned a GAF of 45 in April 2004, 41 in January 2005, and 40 in August 2006.  The November 2006 VA psychiatric examination assigned a GAF of 41.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Board is of the opinion that the level of occupational and social impairment indicated by these scores more nearly approximates the criteria for a 50 percent rating under the relevant rating criteria.  Further, the November 2006 VA examiner stated that the Veteran displayed marked anxiety and dysphoria; that her symptoms were severe and had persisted for years; and that while she was currently working, her depression might make it difficult for her to maintain employment.

The Board acknowledges that not all of the symptomatology associated with a 50 percent rating appears to have been present prior to July 8, 2008.  For example, there is no indication of flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; nor impaired abstract thinking.  However, the Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  This is particularly true in cases such as this where the record reflects the symptomatology that is present for the Veteran's service-connected psychiatric disorder has resulted in occupational and social impairment that more nearly approximates the criteria associated with a 50 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to the assignment of a 50 percent rating prior to July 8, 2008.

The Board further finds that, at no point during the pendency of this case, has the Veteran's service-connected major depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In pertinent part, the Board notes that the November 2006 VA examination found that the Veteran's thought processes and associations were logical and tight; that there was no loosening of associations nor was there any confusion; memory was grossly intact; she was oriented in all spheres; she did not report any hallucinations; no delusional material was noted; although her insight was somewhat limited, her judgment was adequate; and she denied suicidal or homicidal ideation.  The more recent March 2010 VA examination noted that the Veteran was alert and oriented in all spheres; thought processes and associations were logical and tight; no loosening of associations was noted, nor was there any confusion; memory was largely intact; she reported no hallucinations and no delusional material was noted; insight and judgment were adequate; and she denied any current suicidal or homicidal ideation.  These findings are consistent with those of the treatment records on file for the period covering the pendency of this case.

The Board also notes that the GAF scores assigned since July 2008 are consistent those assigned in the preceding period; i.e., the record reflects that the Veteran has been assigned GAF scores predominantly in the 31 to 50 range.  For example, she was assigned a GAF score of 40 in September 2008, 35 in October 2008, 39 in April 2009, 45 in July 2009, 48 in September 2009 and January 2010, 50 in May 2010, and 45 in September 2010.  The Board has already determined that such scores are adequately reflected by the 50 percent rating in this case.  Moreover, the March 2010 VA examination assigned a GAF score of 51.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In other words, the more recent scores suggest some improvement in her occupational and social functioning.

The Board acknowledges that the record reflects the Veteran took disability retirement in February 2009, which she attributed to her service-connected major depressive disorder.  Furthermore, the record reflects she was awarded disability benefits from the SSA due to a primary diagnosis of affective disorders, with no secondary diagnosis.  However, the Board is not bound by these determinations in evaluating the Veteran's disability, although they may be taken into consideration.  See Brown v. Derwinski, 2 Vet.App. 444 (1992); Odiorne v. Principi, 3 Vet.App. 456 (1992).  The Board notes that the SSA evaluation indicated disturbances of mood exemplified by depressive syndrome.  Nevertheless, the evaluation also found that there was no indication of psychological or behavioral abnormalities associated with dysfunction of the brain, psychotic features and deterioration; manic syndrome; bipolar syndrome; nor significantly sub-average general intellectual functioning with deficits in adaptive functioning.  The anecdotal evidence provided by the Veteran regarding her current occupational and social functional impairment also indicates that it is adequately reflected by the current 50 percent rating.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for her service-connected major depressive disorder at any time during the pendency of this case.  In making this determination, the Board considered the applicability of "staged" ratings pursuant to Hart, supra.  In fact, as detailed above, the Board found that the Veteran was entitled to a "staged" rating of 50 percent for the period prior to July 8, 2008.  However, a thorough review of the record does not reflect there were any distinctive period(s) where the severity of her service-connected major depressive disorder met or nearly approximated the criteria for a rating in excess of 50 percent under Diagnostic Code 9434.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depressive disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's major depressive disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her major depressive disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's major depressive disorder may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is already in receipt of a TDIU due to all of her service-connected disabilities, effective November 21, 2008.  As such, the Board has contemplated whether the issue of entitlement to a TDIU is raised prior to such date; however, the record reflects that the Veteran did not become unemployable until February 2009.  Therefore, as there is no evidence of unemployability prior to February 2009, the Board finds that entitlement to a TDIU prior to November 21, 2008, is not raised by the record.  

Therefore, the Board finds that a rating in excess of 50 percent for major depressive disorder is not warranted.  In reaching such decision, the Board finds that the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

Earlier Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking Veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Veteran's claim of entitlement to service connection for headaches was received on September 6, 2005, and she has continuously pursued this claim since that time.  Nothing in the record reflects she submitted a valid claim prior to that date.

The Board notes that the RO assigned an effective date of November 21, 2008, for the establishment of service connection for headaches on the basis that was the date she first asserted that the disability was secondary to her service-connected major depressive disorder, which was the basis upon which service connection was granted in this case.  However, the Board notes that the Veteran did not limit her headaches claim as directly incurred during service.  Moreover, the record has consistently indicated that her headaches were a symptom of her major depressive disorder during the pendency of this case; i.e., that the headaches are secondary to this service-connected disability.  In other words, this does not appear to be a valid basis to deny an effective date back to the original date of claim.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to an earlier effective date of September 6, 2005, for the establishment of service connection for her headaches.


ORDER

For the entire appeal period, a rating of 50 percent, but no higher, for service-connected major depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

An effective date of September 6, 2005, for the award of service connection for headaches is granted, subject to the law and regulations governing to the payment of monetary benefits.


REMAND

With respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In this regard, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  The Veteran asserts she injured her back during service when she fell and was treated at the Oakland Naval Hospital in Oakland, California, in approximately 1984 or 1985.  While the Veteran's service treatment records are contained in the claims file and are negative for any complaints, treatment, or diagnoses referable to her back, the Board observes that clinical records from a Naval hospital are not necessarily filed under a servicemember's name and may be filed under the facility's name.  Therefore, an attempt should be made to obtain these records.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated her for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Little Rock and North Little Rock, Arkansas, VA Medical Centers dated from September 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records from the Oakland Naval Hospital in Oakland, California, dated in 1984 and 1985 from any appropriate source, to include the National Personnel Records Center.  The Board observes that clinical records from a Naval hospital are not necessarily filed under a servicemember's name and may be filed under the facility's name.  Additionally, the Veteran also served under another name, as noted in this decision's caption.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Little Rock and North Little Rock, Arkansas, VA Medical Centers dated from September 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


